Title: To Benjamin Franklin from Richard Bennett Lloyd, 8 January 1780
From: Lloyd, Richard Bennett
To: Franklin, Benjamin


Dear Sir,
London 8th. Jany: 1780. Somerset St. Portman Square—
Having come to a resolution to quit Europe early this Spring for America as my private affairs make it absolutely necessary— I shall therefore beg leave to trouble you with a few lines to ask the favour of your opinion which will be my best and most secure way to convey my Family across the Atlantic—. You are a Gentleman who’s opinion I would sooner follow than any one I know—and as I have already experienced yr. Friendship I am induced to ask of you the above request—.
Through the blunders of those who have the management of my Estate I have not been able to receive my remittances for these five years past—which will make a long journey before I take Shipping exceedingly inconvenient on account of the expense which must attend it— This was my sole reason for thinking of going directly from hence to America— I mentioned to you some months ago of this my intention— but I neglected to inform you that a Mr. Kinlaw of Carolina went out from Bristol to New York where he got a Flag of Truce and was well received by his Countrymen— Here is likewise a Gentleman who left Maryland last May he got a permit from that State to come by the way of New York to this Country to finish his studies in the Law here at the Temple— I mention this supposing that if these Gentlemen could be permitted to come through that Door— I who have a wife and three small Childron might be allowed also, as my finances are not equal to carry me a long journey before I embark—. However I should by no means think of going to New York if I can get a conveyance from France, or Holland, that you think would safely convey me to America—.
You will receive this by a Gentleman (who a friend of your’s and mine informs me) will be soon here again therefore I flatter myself it will not be long before I shall hear from you—.
A person in this Town (a Friend of Mr. Alexander’s) informed me that your Grandson and Nephew was married into His Family— In consequence I wrote to your Grandson to congratulate Him on the event— but I am informed since that the fact is not so—and that only your Nephew is Married—. I should like much to have a few minutes conversation with you before I leave Europe concerning something I have heard which I wish you could know but I cannot with propriety trust it to paper— Perhaps should it so happen that I embark from hence I may see you for a few days between this time and that— What I mean is entirely relative to Yourself—
Mrs. Lloyd unites with me in most affectionate respects and believe me to be, Dear Sir, sincerely yr. obt. humble Servant
Richard Btt. Lloyd
Be pleased, Sir, to give the inclosed Letter to Mr. Carmichael as soon as he arrives at Paris—
 Addressed: A Monsieur / Monsieur Benjamin / Franklin
Notation: Lloyd, London 8 Jany. 1780
